Citation Nr: 9930142	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-46 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee shrapnel wound.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the left radius and ulna.  

4.  Entitlement to a rating in excess of 10 percent for 
otitis media.  

5.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to July 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Oakland, California, 
and Los Angeles, California.  

The issues of entitlement to service connection for tinnitus 
and entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left radius and ulna will be 
addressed at the end of this decision under the heading, 
"REMAND."  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a left knee shrapnel wound is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The veteran neither presents evidence of chronic and 
severe labyrinthitis with tinnitus, dizziness, and occasional 
staggering; or evidence of mild Meniere's syndrome with aural 
vertigo and deafness.  

3.  The veteran's left ear hearing acuity is at level IV.  
Service connection is in effect for hearing loss of the left 
ear only and total deafness in both ears is not demonstrated.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a left 
knee shrapnel wound is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for otitis media of the left ear have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.85, 4.87, Diagnostic Codes (DCs) 
6200, 6204, 6205 (1998).  

3.  The criteria for a compensable evaluation for hearing 
loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85, DC 6100 (effective prior 
to June 10, 1999); 38 C.F.R. § 4.85, 4.86; DC 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Residuals of a Left Knee Shrapnel 
Wound

Factual Background

Review of the service medical records (SMRs) is negative for 
treatment of a shrapnel wound of the left knee.  What these 
records do show is that it was noted upon enlistment 
examination report in August 1940 that the veteran had a 3-
inch scar on the left anterior knee.  This scar was again 
noted at the time of discharge examination in July 1945.  It 
was described as preexisting service.  There is no indication 
that the veteran received the Purple Heart Medal.  

The veteran filed an original claim for compensation benefits 
in August 1945.  He mentioned several disabilities but made 
nor reference to a shell fragment wounds or its residuals.  
Likewise, when he was examined by VA in March 1950, he gave 
not history of a fragment wound, and there were no findings 
indicative of disability due to such a wound.  

Post service clinical records are negative for report of left 
knee symptoms until early in 1991 when the veteran was 
hospitalized for a transient ischemic attack.  The hospital 
report includes a notation that the veteran had a long 
history of arthritis in the left knee.  Subsequently dated VA 
records reflect that the veteran's left knee complaints 
continued.  These subsequently dated records include a VA 
examination report in May 1995 when the final diagnoses 
included osteoarthritis of the left knee.  

The veteran filed a claim for service connection for a 
fragment wound of the left knee in May 1997.  In June and 
December 1997, the diagnosis was degenerative joint disease 
of the left knee.  In March 1998, the veteran again reported 
left knee pain.  A VA hospital report from April 1998 
reflects that the veteran was primarily admitted for 
gastrointestinal complaints.  His medical history was noted, 
however, to include a left knee scrap iron metal injury with 
resulting degenerative joint disease.  

Pertinent Laws and Regulations 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  In 
determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King. v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for residuals of a left knee shrapnel 
wound is not well grounded.  While the veteran now recalls 
that he sustained such an injury in service, there simply is 
no supporting evidence of record to suggest that the veteran 
sustained a shrapnel wound to the left lower extremity during 
service.  Moreover, there is no competent medical evidence of 
record linking a current disability with the reported 
fragment wound.  What the record does show is that the 
veteran had a preservice injury to the knee that resulted in 
a 3-inch scar.  This scar was noted at the time of enlistment 
and discharge examinations.  The injury that caused this scar 
was not described on either report.  Additionally, the April 
1998 hospital report indicates that the veteran's medical 
history includes a left knee scrap metal injury.  The date of 
this injury is unspecified, but there is nothing in the 
record to suggest that the injury was service-related.  There 
simply is no competent clinical evidence associated with the 
claims file that demonstrates that the veteran has ever 
incurred a left knee shrapnel injury.  While the record does 
reflect a current left knee disorder, degenerative joint 
disease of the left knee, there is no medical opinion that 
associates this disorder with any incident of service, to 
include any alleged shrapnel wound.  

The Board notes that on the veteran's original claim received 
in August 1945, he did not report a left knee injury.  Post 
service statements and clinical evidence are negative for 
report of left knee symptoms until 1991.  Even at that time, 
his complaints were not alleged to be due to shrapnel wound.  
The foregoing records are significant for their lack of any 
reference to injury to the left lower extremity.  In fact, 
the only evidence of record mentioning that he received a 
shrapnel wound to the left knee is the veteran's own 
allegations.  

The veteran's claim that he currently suffered from 
degenerative joint disease of the left knee that is the 
result of an inservice left knee shrapnel wound is predicated 
upon his own lay opinion.  As it is the province of trained 
health care professional to enter conclusions that require 
medical opinions as to causation, his lay opinion is an 
insufficient basis upon which to find that this claim is well 
grounded.  See Grivois, Espiritu, and King, supra.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
veteran's claim for service connection for residuals of a 
shrapnel wound of the left knee must be denied as not well 
grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any 
postservice medical evidence that has not already been 
requested or obtained that would well ground the claim.  
McKnight v. Gober, 131, F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F. 3d 1464 (Fed.Cir. 1997).  

Finally, the Board notes that in the August 1999 Informal 
Hearing Presentation, the veteran's national representative 
maintains that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well-grounded, and that this requirement is binding 
on the Board.  This argument has been considered and rejected 
by the Court in Morton v. West, 12 Vet. App. 477 (1999).  
Accordingly, the Board is bound by that determination.  
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Increased Ratings for Otitis Media and Left Ear Hearing Loss 

Factual Background 

A review of the claims file reflects that the RO assigned a 
noncompensable disability evaluation for chronic otitis media 
with defective hearing upon rating decision in 1945.  This 
grant was based on SMRs that reflect treatment for left ear 
problems during service, to include notation upon discharge 
examination in 1945 that there was almost total destruction 
of the left eardrum and chronic otitis media.  This 
noncompensable rating was in effect until 1950 when the RO 
assigned a 10 percent rating based on clinical findings in 
March 1950 that reflected that the veteran's otitis media was 
suppurative.  This 10 percent rating was reduced upon rating 
decision in May 1960 based on the fact that the ear disease 
was not active when the veteran was examined in April 1960.  
At the time of this rating decision, the RO also separately 
rated the veteran's left ear hearing impairment.  A 
noncompensable rating was assigned.  

The noncompensable ratings for these service-connected 
disorders continued for many years.  In September 1992, 
however, the RO assigned a 10 percent evaluation for otitis 
media based on clinical findings from June 1992 which 
reflected that this disorder was chronic and required routine 
management.  The left ear hearing loss remained at a zero 
percent evaluation.  

Following the veteran's hospitalization at a VA facility in 
January 1995 for a tympanoplasty, he was granted a temporary 
total rating for his otitis media in a May 1995 rating 
decision.  Increased ratings for the service-connected 
disorders was deferred pending a contemporaneous examination.  
Subsequently dated clinical findings from March-May 1995 were 
essentially negative (the tympanic membrane was described as 
intact and "healed"), and a rating in excess of 10 percent 
for otitis media was denied in a June 1995 rating decision.  
Additionally, a compensable rating for left ear hearing loss 
was denied.  This denial was based primarily on May 1995 
audiometric evaluation that reflected the following:  




HERTZ



500
1000
2000
3000
4000






LEFT
30
45
60
65
80

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The nonservice-connected right ear 
also showed a hearing loss.  The left ear hearing loss was 
described as a mild to profound nixed loss.  

This appeal ensued following the veteran's notice of 
disagreement with the June 1995 decision.  

On two authorized audiological evaluations in January 1997, 
pure tone air conduction thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000






LEFT
55
55
65
75
85

The examiner noted that testing revealed a sensorineural 
hearing deficiency with no bone air gap.  Pure tone testing 
averaged 63 decibels in the left ear with speech 
discrimination ability of 80 percent.  The nonservice-
connected right ear also showed a hearing loss.  

Subsequently dated VA treatment records through 1998 
essentially show treatment for disabilities other than otitis 
media and hearing loss.  It was noted, however, in July 1998 
that the veteran complained of occasional ear drainage in the 
left ear.  Examination showed no drainage.  

Analysis

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Otitis Media 

The veteran contends that a rating in excess of 10 percent is 
warranted for chronic left ear otitis media.  

As noted above, the RO assigned a 10 percent disability 
evaluation for left otitis media many years previously.  
Under DC 6200, chronic, suppurative otitis media during the 
continuance of the supportive process warrants such a rating.  
This is the maximum rating under this code.  Therefore, a 
rating in excess of the current 10 percent rating is not 
available.  Alternatively, the Board has considered the 
applicability of other DCs to determine if a higher 
evaluation is assignable.  The veteran has not been shown to 
currently suffer from chronic labyrinthitis or Meniere's 
syndrome.  Thus, DCs 6204 and 6205 are not for application.  
DC 6210 for disease of the auditory canal provides for a 
maximum rating of 10 percent for swelling, dry and scaly or 
serous discharge, and itching, requiring frequent and 
prolonged treatment.  The veteran already is assigned a 10 
percent rating under another code.  Thus, a rating in excess 
of 10 percent would not be warranted under this code even if 
these symptoms were shown.  

As no active ear disease is shown medically, there is no 
basis to assign an increased rating under any code.  


Left Ear Hearing Loss

The veteran contends that the evaluation of his service-
connected left ear hearing loss is insufficient to reflect 
its current level of severity.  He believes that his 
disability is severe enough to warrant a compensable rating.  

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Similarly, the veteran's 
nonservice connected hearing loss of the right ear was 
treated as normal in his evaluation by the RO, as is required 
by the new regulations.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  See also Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I. 64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  

The record shows that entitlement to service connection for a 
left ear hearing loss, noncompensably rated, has been in 
effect for many years.  As indicated above, the evidence of 
record includes two recent audiometric evaluations from 
January 1997.  

The Board finds that entitlement to an increased 
(compensable) evaluation for hearing loss in the left ear is 
not warranted under either the old or new regulations.  As 
the Board noted earlier, where a veteran has service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss is to be considered normal for the 
purpose of computing the service-connected disability rating, 
unless the veteran is totally deaf in both ears.  

The Board has considered the veteran's argument that his 
hearing loss has increased.  However, the evidence clearly 
weighs against the assignment of a compensable evaluation in 
this case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The examiner who conducted audiometric evaluations in January 
1997 reported that testing at that time showed that the 
veteran has an average pure tone threshold of 63 decibels in 
the left ear with 80 percent speech discrimination.  The only 
possible interpretation of these results under both the old 
and new regulations is that the veteran's left ear hearing 
loss is at level IV, and that, therefore, a compensable 
rating is not warranted.  38 C.F.R. § 4.85, Code 6100 (1998); 
64 FR 25202, May 11, 1999, to be codified at 38 C.F.R. 
§ 4.85.  The Board has also considered the provisions of 64 
FR 25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85(g) 
and 38 C.F.R. § 4.86, but the recent results clearly show 
that these provisions are not applicable in this case.  

Final Considerations as to Entitlement to Increased Ratings 
for Otitis Media and Let Ear Hearing Loss

Finally, in reaching these determinations, the Board has 
considered whether the veteran is entitled to a "staged" 
rating as prescribed in Fenderson v. West, 12 Vet. App. 
(1999).  However, since each of the ratings described above 
reflects the greatest degree of disability shown by the 
record consistent with the date of the grant of service 
connection, a remand to specifically address the concept of a 
"staged" rating is unnecessary.  The Board notes that there 
is no indication that the schedular criteria are inadequate 
to evaluate the conditions under consideration.  Here, there 
has been no showing that the veteran's service-connected 
disabilities have caused marked interference with employment, 
necessitating frequent periods of hospitalization, or have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  


ORDER

The veteran not having submitted a well-grounded claim for 
service connection for residuals of a left knee shrapnel 
wound, the appeal is denied.  

Entitlement to a rating in excess of 10 percent for left ear 
otitis media is denied.  

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.  



REMAND

Initially, the Board notes that where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for residuals of a fracture of the left 
radius and ulna is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  As to the claim for 
service connection for tinnitus, the Board notes that to 
establish a claim for service connection that is well 
grounded, a veteran must demonstrate "medial evidence orf a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury."  Epps, Caluza, and Grottveit, 
supra.  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage, supra.  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that an appellant had a 
chronic condition either in service or during an applicable 
presumption period and that the appellant still has such 
condition.  Savage.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  Tinnitus is such a 
condition.  Thus, the issue of service connection for 
tinnitus is considered well grounded.  

It is the Board's conclusion that additional evidentiary 
development is warranted as to these issues.  

As to the claim for tinnitus, the Board notes that the record 
is replete with complaints of tinnitus over the years.  Our 
review of the claims file does not indicate that the onset 
date of this disorder or its etiology has been addressed by 
medical personnel.  The Board finds that a medical opinion of 
record stating whether or not there is a correlation between 
the veteran's tinnitus and his service-connected left ear 
otitis media with hearing loss is necessary before making a 
determination as to this issue.  

Additionally, as to the claim for a rating in excess of 10 
percent for residuals of a fracture of the left radius and 
ulna, the Board notes that the record shows that the veteran 
suffered an intercurring wrist fracture in January 1997.  
Subsequently dated records include a May 1997 VA outpatient 
report in which it was noted that range of motion of the left 
wrist was fairly good.  The fracture was noted to be healed 
with some shortening as a residual of the fracture.  

The record shows that the veteran has been assigned a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5213 regarding 
impairment of supination and pronation.  Several alternative 
DCs are also available for assessing disabilities of the 
elbow, forearm, and wrist.  These include several DCs that 
are based on ranges of motion and others that are based on 
impairment of the radius or ulna.  (See DCs 5206-5215).  Due 
to the intercurring injury to the service-connected left 
wrist and lack of clinical findings subsequent to that 
injury, the Board believes that the record is incomplete, and 
does not provide the findings needed to determine if he could 
be granted a higher evaluation under these codes.  

The Board is also aware that evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10 (1998).  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion associated with the fracture of the 
left radius and ulna which may warrant an increased rating 
pursuant to all appropriate Diagnostic Codes (DCs).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:  

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for tinnitus or service-
connected residuals of fracture of the 
left radius and ulna.  The RO should 
request that the veteran furnish signed 
authorizations for release to VA of such 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such treatment records, and 
any additional VA medical records not 
already on file which may exist, and 
incorporate them into the claims folder.  

3.  The RO should arrange for a VA 
audiometric evaluation in order to 
determine the etiology of any tinnitus 
found to be present.  The claims file, 
including all inservice and postservice 
treatment record, should be made 
available to the examiner prior to the 
examination.  The examiner is requested 
to review the pertinent medical records, 
to include all SMRs and audiometric 
examinations, and provide a written 
opinion as to the presence, etiology, and 
onset date of any tinnitus, if found.  
Specifically, the examiner is required to 
provide an opinion as to the medical 
probability that any documented tinnitus 
is related to his other left ear service-
connected disorders.  If tinnitus is 
found, the type, frequency of occurrence, 
duration, and intensity of the tinnitus 
must be described in detail.  

4.  Additionally, the RO should arrange 
for a medical examination to reevaluate 
the nature and extent of his residuals of 
a fracture of the left radius and ulna.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this remand and any 
evidence added to the record.  

a.  The examiner's report should fully 
set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should comment on the level of the 
veteran's residual pain due to the 
service-connected disability, and the 
effect such pain has on the veteran's 
functional ability.  In order to make 
such determinations, the veteran should 
be questioned in detail as to the impact 
of the disability on his ability to 
perform the activities of daily living 
and occupational endeavors.  In addition, 
the examiner should state the etiology of 
any pain, whether such pain claimed by 
the veteran is supported by adequate 
pathology or evidenced by visible 
behavior on motion or palpation, and the 
likelihood of flare-ups or symptoms upon 
use of the extremity.  The examiner 
should state whether X-ray findings 
support a diagnosis of arthritis 
involving the affected joint.  

b.  In addition, ranges of motion of the 
elbow, forearm, and wrist should be 
tested and measured, and the examiner 
should offer an opinion as to whether 
there is any limitation of motion of 
these areas as related to the service-
connected disability.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

5.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claims for service 
connection for tinnitus and for an 
increased rating for residuals of 
fracture of the left radius and ulna.  As 
to the increased rating issue, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered.  In the event the 
examining physician determines the 
presence of arthritis in the affected 
joint, attributable to the fracture, 
consideration should be given to rating 
the disability under 38 C.F.R. § 4.71, DC 
5010.  

If any action taken remains adverse to the veteran, he and 
his accredited representative should be furnished a 
supplemental statement of the case (SSOC) which includes the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Thereafter, the 
veteran and his representative should be given an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if otherwise in order.  

By this REMAND the board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals







